Exhibit 10.1

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

APRIL 27, 2005

 

•   Annual Retainer Compensation Component:

 

  •   Cash Payment of Annual Retainer:

 

  •   $50,000 annual retainer for non-employee directors who are not Committee
Chairs; $55,000 for non-employee directors who are the Chairs of the
Compensation Committee and the Nominating and Corporate Governance Committee;
$60,000 for the non-employee director who is the Chair of the Audit Committee.
No separate fee will be paid for meeting attendance. Reasonable expenses will be
reimbursed.

 

  •   Each non-employee director will be entitled to receive the annual retainer
as it is earned, or to defer the receipt of the annual retainer, if the director
elects to receive it in cash, until separation from service on the Board.

 

  •   Equity Payment of Annual Retainer:

 

  •   Annually, non-employee directors will be permitted to elect to receive
stock options for the purchase of FTI common stock in payment of the
Non-Employee Director Annual Retainer, in lieu of cash. If this election is
made, the director will receive, on each date that a quarterly cash payment
otherwise would have been paid, a stock option that has an equivalent value as
the quarterly retainer payment due, determined using the Black-Scholes valuation
method as of the date of the award. Such stock options will be exercisable at
the closing price of a share of common stock of FTI Consulting, Inc. (the
“Company”) on the New York Stock Exchange (the “NYSE”) or such other principal
securities exchange or market on which the common stock of the Company is traded
on the date of the award. Any such option awards will vest annually over three
years, on each anniversary of the date of grant, with vesting acceleration upon
death, disability or attainment of age 70. The stock options will have a term of
ten years. Upon termination of service on the Board, the unvested options will
terminate but the vested options will remain exercisable for the balance of
their term. Such stock options will be awarded pursuant to the Company’s 2004
Long-Term Incentive Plan, as amended (the “2004 Plan”), or any successor plan
approved by stockholders of the Company.

 

  •   Timing of Commencement of Payment of Annual Retainer Component and
Frequency:

 

  •   Non-employee directors will first become eligible to participate in the
annual retainer arrangements as follows: (i) for each new non-employee director,
the date that he or she is first elected or appointed to FTI’s Board as, or
otherwise becomes, a non-employee director; and (ii) for incumbent non-employee
directors, as of the date such director would have been eligible to receive his
next option award under the prior non-employee director compensation
arrangements (each an “Existing Option Maturity Date”).



--------------------------------------------------------------------------------

  •   The annual retainer is earned in quarterly increments over successive
calendar-year periods. It will be paid in quarterly installments, in advance, on
the first business day of each calendar quarter.

 

  •   A pro-rata payment will be paid to any director who is first appointed, or
otherwise first becomes, a non-employee director mid-quarter, with such amount
to be paid on the date the individual becomes a non-employee director.

 

  •   The full quarterly installment, rather than a pro-rated installment, will
be paid to each incumbent non-employee director on the Existing Option Maturity
Date, for the quarter in which his Existing Option Maturity Date falls; except
that, directors who become eligible to participate in these arrangements during
the second quarter of 2005 (the quarter during which these arrangements first go
into effect) will receive a pro-rated quarterly payment of the annual retainer
amount.

 

•   Equity-Based Compensation Component:

 

  •   Timing of Commencement of Payment of Equity Component and Frequency:

 

  •   Each incumbent director will become eligible to receive the equity
compensation component on his Existing Option Maturity Date, and, thereafter, on
each third anniversary of such date.

 

  •   Each new non-employee director will become eligible to receive equity
compensation on the date he or she is first appointed or elected to, or
otherwise becomes a non-employee director of, the Board and, thereafter, on each
third anniversary of such date.

 

  •   Form and Amount of Equity:

 

  •   Non-employee directors will become eligible to receive an award of stock
options exercisable for 75,000 shares of common stock of FTI Consulting, Inc.,
or, at the election of the director, 37,500 shares of restricted stock or
restricted stock units.

 

  •   Stock options will be exercisable at the closing price of a share of
common stock of FTI Consulting, Inc. on the NYSE or such other principal
securities exchange or market on which the common stock of the Company is traded
on the date of award and will vest annually over three years, on each
anniversary of the date of grant, with vesting acceleration upon death,
disability or attainment of age 70. Such stock options will have a term of ten
years. Upon termination of service on the Board, the unvested options will
terminate but the vested options will remain exercisable for the balance of
their term.



--------------------------------------------------------------------------------

  •   Restricted stock and restricted stock units will have the same vesting
provisions as the stock options described above. Restricted stock units will be
credited with dividend equivalents in the form of additional stock units as and
when dividends are paid on shares of FTI common stock and will be settled when
the director’s service on the Board terminates.

 

  •   Such stock options, restricted stock or restricted stock units will be
awarded pursuant to the Company’s 2004 Plan, or any successor plan approved by
stockholders of the Company.

 

•   Elections:

 

  •   Elections by those incumbered directors who first become eligible to
receive payments during 2005, must be made within 30 days of the date of
adoption of the revised compensation arrangement.

 

  •   Elections by other incumbent directors would be made by December 31st of
the calendar year preceding the year during which their respective Existing
Option Maturity Date occurs.

 

  •   Elections will remain in effect from year to year unless changed by
December 31st of the year preceding the year to which the change applies.

 

  •   Once deferred, receipt of any deferred amount cannot be accelerated.

 

  •   Deferred retainer payments will be recorded to a bookkeeping reserve
account as fully vested stock units. Each stock unit on any date will have a
value equal to the fair market value of one share of FTI common stock on that
date. The number of units that will be credited to the director’s account upon
deferral of a quarterly retainer installment payment will be the quotient
determined by dividing the amount of the quarterly installment payment by the
closing market price of a share of FTI common stock on the date the installment
payment otherwise would have been paid. Dividend equivalents will be credited
during the deferral period. Stock units will be settled as soon as practicable
following the director’s separation from service on the Board, based on the fair
market value of FTI common stock at the time of settlement.

 

•   Director Equity Ownership Guidelines

 

  •   Non-employee directors should attain an investment level in equity
securities of FTI having a cumulative value as of the Equity Ownership
Compliance Date (as defined below) equal to at least $100,000, which is two
times the amount of the base annual retainer. Each non-employee director should
attain this investment level by the third anniversary of the date the first
non-employee director equity compensation award is received by him or her (the
“Equity Ownership Compliance Date”). Shares owned by the non-employee director
and shares held in trust over which the non-employee director has or shares
investment and/or voting power, are counted towards attaining the investment
level. Option holdings, whether or not vested, do not count. However, restricted
stock and restricted stock units, to the extent each are vested, will be counted
towards such director’s equity ownership.